Ladd, J.
In view of the condition of this record, we deem it advisable to pass on but one of the errors assigned. The plaintiff’s hand was caught, in attempting to make a coupling, between the ■ drawheads or bumpers of two freight cars. At the time he was holding the link, with his hand, between these, when, as he testified, the engine, without direction from him, moved slowly back. The rules • of the company prohibited placing the hand between the drawheads, and required the use of a stick in coupling. There was no evidence that either of these rules had been waived, and as they are not set • out, we refrain from expressing our opinion as to whether their violation was of itself negligence. If not so regarded, however, then whether the plaintiff, in placing the hand between the drawheads, holding the link without the stick, and in failing to observe the slow ■movement of the car, was guilty of negligence contributing to his •injury, was manifestly an issue for the determination of the jury, ..and in failing to submit it the court erred. — Reversed
Granger, J., not sitting.